Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Nicholas Whitelaw on August 30, 2022 as follows:

23. (currently amended) A non-transitory computer readable storage medium storing computer software code which when executing on a data processing system performs a method of capturing data for use in a video conference, the method comprising: 
determining, for each of one or more video cameras and/or one or more sensors in an array, the three-dimensional position(s) of one or more features represented in data of a party at a first location captured by the video camera or sensor; 
wherein the one or more video cameras and/or one or more sensors in the array are located in the same plane; 
wherein the field of view of the one or more video cameras and/or one or more sensors in the array is directed outwards perpendicularly to the plane in which they are located; and 
defining a virtual camera positioned at a three-dimensional virtual camera position; 
transforming the three-dimensional position(s) determined for the feature(s) represented in the data into a common coordinate system to form a single view of the feature(s) as appearing to have been captured from the virtual camera using the video image data from the one or more video cameras and/or the data from the one or more sensors;  
transmitting and/or storing the video image and/or sensor data of the feature(s) viewed from the perspective of the virtual camera and/or data representative of the transformed three-dimensional position(s) of the feature(s) and; 
wherein the method further comprises determining a depth component of the three-dimensional position(s) of the feature(s) and transforming the image data and/or the Page 7 of 10Application Serial No. 17/253,904 Reply to Office Action dated March 24, 2022 sensor data of the feature(s) into the common coordinate system using an xy translation inversely proportional to the determined depth of the feature(s).

REASONS FOR ALLOWANCE
The allowable feature was indicated in the previous action.  
The prior art of recorded does not teach the indicated feature.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651